United States Navy–Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                          Appellee

                                 v.

                   David J. BOSWORTH
               Sergeant (E-5), U.S. Marine Corps
                           Appellant

                        No. 201800350

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                    Decided: 28 February 2019.
                         Military Judge:
            Lieutenant Colonel Mark D. Sameit, USMC.
Sentence adjudged 15 August 2018 by a general court-martial con-
vened at Camp Foster, Okinawa, Japan, consisting of a military judge
sitting alone. Sentence approved by convening authority: confinement
for 4 years, and a dishonorable discharge.
                        For Appellant:
          Commander Richard E.N. Federico, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                    _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before HUTCHISON, TANG, and ATTANASIO
                   Appellate Military Judges.
                 United States v. Bosworth, No. 201800350


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2